Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuity/Reexam Information for 16/729416 
    
        
            
                                
            
        
    

Parent DataNo Parent Data Child DataNo Child Data

1.	Claims presented for examination: 1-20

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 03/04/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
3.	Title is too long.  Title should be between 2 to 7 words (please content of specification including number of words suggestion).

Allowable Subject Matter
4.	Claims 1-20 will be allowed when applicant(s) have overcome the claim objection as set in this Office Action.
The following is a statement of reasons for the indication of allowable subject matter:

Dependent claims 2-7, 9-14 and 16-20 area allowed under the same reason as to claims 1, 8 and 15.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOQUOC N TO whose telephone number is (571)272-4041. The examiner can normally be reached Mon-Sat 9 - 10:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain S Alams can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

BAOQUOC N. TO
Examiner
Art Unit 2154



/BAOQUOC N TO/Primary Examiner, Art Unit 2154